Hamilton App. No. C-980891. On March 17, 1999, appellant filed a notice of appeal in which he asserted that this case originated in the court of appeals and therefore is an appeal of right pursuant to S.Ct.Prac.R. II(1)(A)(1). In accordance with S.Ct.Prac.R. V(3), the Clerk of the Supreme Court issued an order for transmittal of the record from the court of appeals. The record was filed on March 24,1999. Upon review of the record,
It is determined by the court that this case did not originate in the court of appeals but is instead a discretionary appeal and/or claimed appeal of right as defined by S.Ct.Prac.R. II(1)(A)(2) and (1)(A)(3). Whereas appellant did not file a memorandum in support of jurisdiction required to perfect *1469such an appeal in accordance with S.Ct.Prac.R. II(2)(A)(1),
IT IS ORDERED by the court, sua sponte, that this case be, and hereby is, dismissed.